UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 02-4000
RAFAEL P. RUIZ, a/k/a Pedro P.
Ruiz, a/k/a Rafa,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Beaufort.
            Solomon J. Blatt, Jr., Senior District Judge.
                            (CR-00-707)

                      Submitted: October 17, 2002

                      Decided: December 3, 2002

    Before WIDENER, WILKINS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Capers G. Barr, III, BARR, UNGER & MCINTOSH, L.L.C.,
Charleston, South Carolina, for Appellant. J. Strom Thurmond, Jr.,
United States Attorney, Robert H. Bickerton, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.
2                        UNITED STATES v. RUIZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rafael P. Ruiz appeals the district court’s order sentencing him to
seventy months imprisonment following his guilty pleas to possession
with the intent to distribute cocaine and conspiracy in violation of 21
U.S.C. §§ 841(a)(1), 846 (2000). In his appeal, filed pursuant to
Anders v. California, 386 U.S. 738 (1967), counsel for Ruiz claims
that the district court erred by failing to inquire whether Ruiz under-
stood and acquiesced to his counsel’s withdrawal of objections to the
presentence report. In his pro se supplemental brief, Ruiz also claims
that the district court erred by applying a two-point enhancement pur-
suant to U.S. Sentencing Guidelines Manual § 3B1.1(c) (2000). Nei-
ther of these claims were preserved in the district court. Accordingly,
they are reviewed for plain error. United States v. Ford, 88 F.3d 1350,
1355 (4th Cir. 1996).

   Through counsel, Ruiz first suggests that the district court erred by
failing to apply the protections of Fed. R. Crim. P. 11, to his counsel’s
decision to withdraw objections regarding the application of
§ 3B1.1(c). Courts have routinely declined to apply the protections of
Rule 11 beyond the scope of matters amounting to a guilty plea. See
United States v. Robertson, 698 F.2d 703, 709 (5th Cir. 1983) (hold-
ing that inculpatory admission of facts does not require Rule 11 hear-
ing). We also note, as the Government argued in its brief, that
acceptance of this argument would open nearly any tactical decision
of an attorney to review in order to determine whether the client
acquiesced. Such practice is untenable. Accordingly, it was not plain
error for the district court to allow counsel to withdraw the objection
without addressing Ruiz personally.

   Ruiz next claims that the district court erred in its assignment of
a two-point enhancement for his role as an organizer, leader, man-
ager, or supervisor of a criminal activity. See USSG § 3B1.1(c). Our
                         UNITED STATES v. RUIZ                          3
review of the record supports the district court’s conclusion to apply
the enhancement. Ruiz coordinated with an informant to arrange a
date, time, and location to meet. Ruiz negotiated the purchase price
of multiple kilograms of cocaine for himself and others. He arranged
the date and location of the deal itself and arranged for the transport
of the other involved conspirators. Consequently, it was not plain
error for the district court to assign the two-point enhancement.

   Finding no meritorious issues upon our review of the record pursu-
ant to Anders, we affirm the judgment of the district court. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED